                                           Case 3:17-cr-00181-SI Document 122 Filed 05/15/20 Page 1 of 9




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                           Case No. 17-cr-00181-SI-1
                                   8                     Plaintiff,
                                                                                             ORDER GRANTING MOTION FOR
                                   9              v.                                         COMPASSIONATE RELEASE
                                  10     DENNIS SHOLLER,                                     Re: Dkt. Nos. 105, 112
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On May 15, 2020, the Court held a telephonic hearing on defendant Dennis Sholler’s motion

                                  14   for compassionate release. Dkt. Nos. 105, 112 (“Mot.”). Counsel for the government and for

                                  15   defendant were present on the phone. Defense counsel confirmed that to the extent defendant has a

                                  16   right to appear at and participate in the hearing, he waives that right.

                                  17          For the reasons set forth below, the Court GRANTS defendant’s motion.

                                  18
                                  19                                             BACKGROUND

                                  20          On April 11, 2017, defendant was indicted on one count of attempted coercion and

                                  21   enticement of a minor, in violation of 18 U.S.C. § 2422(b). Dkt. No. 1. Following defendant’s

                                  22   arrest on April 14, 2017, Chief Magistrate Judge Spero ordered defendant detained on April 19,

                                  23   2017. Dkt. Nos. 7, 8. Defendant has been in continuous federal custody ever since. Mot. at 6.1

                                  24          On June 14, 2018, defendant pleaded guilty to one count of attempting to transfer obscene

                                  25   material to a minor, in violation of 18 U.S.C. § 1470. See Dkt. No. 84. The parties agreed to seek

                                  26
                                  27          1
                                                In his motion, defendant states that he has been in federal custody since April 13, 2017.
                                  28   Mot. at 6.
                                            Case 3:17-cr-00181-SI Document 122 Filed 05/15/20 Page 2 of 9




                                   1   a sentence between 90 and 108 months, see Dkt. No. 92 (“Def.’s Sent. Memo.”) at 4, an upward

                                   2   variance from the Sentencing Guideline range of 51 to 63 months. See Dkt. No. 88 (“PSR”) at 23.2

                                   3   In his sentencing memorandum, defendant noted that there was an open “question of whether Mr.

                                   4   Sholler’s current mental deterioration and his hand tremor indicate that he suffers from a Major

                                   5   Neurocognitive Disorder—such as the beginnings of Parkinson’s disease, Alzheimer’s disease,

                                   6   traumatic brain injury, or another such neurological condition.”       Def.’s Sent. Memo. at 11.

                                   7   Defendant therefore requested that the judgment include language regarding a future application for

                                   8   compassionate release. Id. at 11-12.

                                   9           On November 9, 2018, the Court sentenced defendant to 90 months in custody followed by

                                  10   a term of three years of supervised release. Dkt. No. 99. The judgment, which pre-dated the passage

                                  11   of the First Step Act (effective December 21, 2018), included the following language:

                                  12           Should the defendant, pursuant to 18 U.S.C. § 3582(c)(1)(A) and 28 C.F.R. § 571.61,
Northern District of California
 United States District Court




                                               submit to the warden a request for motion for reduction in the term of imprisonment
                                  13           based on medical circumstances, the Court acknowledges that the defendant’s
                                               potential medical conditions were not taken into consideration in imposing the
                                  14           sentence. The Court further agrees to defer to the findings of the Director of the
                                               Bureau of Prisons with respect to the defendant’s medical circumstances, and if the
                                  15           Director grants the defendant’s request under 18 U.S.C. § 3582(c)(1)(A), based on
                                               the defendant’s medical circumstances, the Court agrees to consider reducing the
                                  16           term of imprisonment.
                                  17   Id. at 2.

                                  18           Defendant is housed at FCI Terminal Island and has an anticipated release date of August

                                  19   11, 2023. Inmate Locator, Fed. Bureau of Prisons, https://www.bop.gov/inmateloc/ (BOP register

                                  20   number: 24204-111) (last visited May 15, 2020). FCI Terminal Island is currently on lockdown and

                                  21   inmate use of email stations is suspended until May 18. https://www.bop.gov/locations/ institutions/

                                  22   trm/ (last visited May 15, 2020).3

                                  23           On January 21, 2020, defendant filed a pro se motion for compassionate release under 18

                                  24   U.S.C. § 3582(c)(1)(A). Dkt. No. 105. Defendant asked that the Court appoint counsel to assist

                                  25

                                  26
                                               2
                                                For ease of reference, citations are to the page numbers assigned by the Court’s Electronic
                                       Case Filing (ECF) system or, for sealed documents, to the pdf page numbers, rather than to internal
                                  27   page numbers on the documents themselves.
                                               3
                                  28            Inmate access to telephones was also suspended but has since been restored.            See
                                       https://www.bop.gov/locations/institutions/trm/ (last visited May 15, 2020).
                                                                                        2
                                            Case 3:17-cr-00181-SI Document 122 Filed 05/15/20 Page 3 of 9




                                   1   him with filing his motion before considering his request. Id. at 5. Defendant stated that he

                                   2   submitted his request to the Warden of FCI Terminal Island on April 16, 2019, and attached a copy

                                   3   of that request.4 Id. at 1, 5, 13.

                                   4           On January 27, 2020, the Office of the Federal Public Defender filed a statement that it

                                   5   would be assuming representation of defendant on his motion for compassionate release and that it

                                   6   intended to file an amended motion but first needed relevant Bureau of Prisons records. Dkt. No.

                                   7   107. At defendant’s request, the Court continued the status conference on the motion to May 15,

                                   8   2020. Dkt. Nos. 109, 110, 111.

                                   9           On May 8, 2020, defendant filed the present amended motion for compassionate release.

                                  10   Dkt. No. 112. On May 13, 2020, the government filed an opposition. Dkt. No. 116 (“Opp’n”).

                                  11

                                  12                                         LEGAL STANDARD
Northern District of California
 United States District Court




                                  13           Defendant has filed a motion seeking compassionate release pursuant to 18 U.S.C.

                                  14   § 3582(c)(1)(A). As amended by the First Step Act, that statute provides:

                                  15           [T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion of
                                               the defendant after the defendant has fully exhausted all administrative rights to
                                  16           appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
                                               or the lapse of 30 days from the receipt of such a request by the warden of the
                                  17           defendant’s facility, whichever is earlier, may reduce the term of imprisonment (and
                                               may impose a term of probation or supervised release with or without conditions that
                                  18           does not exceed the unserved portion of the original term of imprisonment), after
                                               considering the factors set forth in section 3553(a) to the extent that they are
                                  19           applicable, if it finds that –
                                  20           (i) extraordinary and compelling reasons warrant such a reduction
                                  21           ...
                                  22           and that such a reduction is consistent with applicable policy statements issued by
                                               the Sentencing Commission.
                                  23

                                  24   18 U.S.C. § 3582(c)(1)(A).5

                                  25
                                               4
                                  26           The government agrees defendant submitted his petition to the Warden on that date. See
                                       Opp’n at 7.
                                  27           5
                                                 Subsection (ii) of the statute provides a separate avenue for sentence reductions for
                                  28   prisoners who are at least 70 years of age and who meet other conditions not applicable here. See
                                       18 U.S.C. § 3582(c)(1)(A)(ii).
                                                                                       3
                                           Case 3:17-cr-00181-SI Document 122 Filed 05/15/20 Page 4 of 9




                                   1          The parties agree that U.S.S.G. § 1B1.13 provides the relevant policy statement for

                                   2   reductions in the term of imprisonment under 18 U.S.C. § 3582(c). Mot. at 11; Opp’n at 3; see also

                                   3   United States v. Eberhart, No. 13-cr-313-PJH, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020)

                                   4   (following the guidance of the Sentencing Commission while noting that the policy statement has

                                   5   not been amended since the passage of the First Step Act). In the application notes, the Sentencing

                                   6   Commission provides that “extraordinary and compelling reasons” exist under certain

                                   7   circumstances. Of relevance here are the following:

                                   8          (A) Medical Condition of the Defendant.--
                                   9          (i) The defendant is suffering from a terminal illness (i.e., a serious and advanced
                                              illness with an end of life trajectory). A specific prognosis of life expectancy (i.e., a
                                  10          probability of death within a specific time period) is not required. Examples include
                                              metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                                  11          disease, and advanced dementia.
                                  12          (ii) The defendant is--
Northern District of California
 United States District Court




                                  13                  (I) suffering from a serious physical or medical condition,
                                  14                  (II) suffering from a serious functional or cognitive impairment, or
                                  15                  (III) experiencing deteriorating physical or mental health because of the
                                                      aging process,
                                  16
                                              that substantially diminishes the ability of the defendant to provide self-care within
                                  17          the environment of a correctional facility and from which he or she is not expected
                                              to recover.
                                  18
                                              ...
                                  19
                                              (D) Other Reasons.--As determined by the Director of the Bureau of Prisons, there
                                  20          exists in the defendant’s case an extraordinary and compelling reason other than, or
                                              in combination with, the reasons described in subdivisions (A) through (C).
                                  21
                                       U.S.S.G. § 1B1.13 cmt. n.1.6 The application notes further state, “For purposes of this policy
                                  22
                                       statement, an extraordinary and compelling reason need not have been unforeseen at the time of
                                  23

                                  24
                                              6
                                  25            Other circumstances, not applicable here, include: defendants who are at least 65 years of
                                       age, are experiencing a serious deterioration of physical or mental health because of the aging
                                  26   process, and have served at least 10 years or 75 percent of the term of imprisonment; defendants
                                       whose minor child’s caregiver dies or becomes incapacitated; or defendants whose spouse or
                                  27   registered partner becomes incapacitated, where the defendant would be the only available
                                  28   caregiver. U.S.S.G. § 1B1.13 cmt. n.1(C), (D).

                                                                                         4
                                           Case 3:17-cr-00181-SI Document 122 Filed 05/15/20 Page 5 of 9




                                   1   sentencing in order to warrant a reduction in the term of imprisonment. Therefore, the fact that an

                                   2   extraordinary and compelling reason reasonably could have been known or anticipated by the

                                   3   sentencing court does not preclude consideration for a reduction under this policy statement.” Id.

                                   4   § 1B1.13 cmt. n.2.

                                   5          The Commission also requires the defendant not pose “a danger to the safety of any other

                                   6   person or to the community, as provided in 18 U.S.C. § 3142(g).” Id. § 1B1.13(2). Section 3142(g),

                                   7   which governs release or detention of a defendant pending trial, lists the following factors:

                                   8          (1) the nature and circumstances of the offense charged, including whether the
                                              offense is a crime of violence, a violation of section 1591, a Federal crime of
                                   9          terrorism, or involves a minor victim or a controlled substance, firearm, explosive,
                                              or destructive device;
                                  10
                                              (2) the weight of the evidence against the person;
                                  11
                                              (3) the history and characteristics of the person, including—
                                  12
Northern District of California




                                              (A) the person’s character, physical and mental condition, family ties, employment,
 United States District Court




                                  13          financial resources, length of residence in the community, community ties, past
                                              conduct, history relating to drug or alcohol abuse, criminal history, and record
                                  14          concerning appearance at court proceedings; and
                                  15          (B) whether, at the time of the current offense or arrest, the person was on probation,
                                              on parole, or on other release pending trial, sentencing, appeal, or completion of
                                  16          sentence for an offense under Federal, State, or local law; and
                                  17          (4) the nature and seriousness of the danger to any person or the community that
                                              would be posed by the person’s release. . . .
                                  18
                                  19   18 U.S.C. § 3142(g).
                                  20

                                  21                                              DISCUSSION
                                  22          Defendant, who is 73 years old, argues that his situation is “extraordinary and compelling”
                                  23   for three reasons. Mot. at 12. First, he argues that his Parkinson’s disease qualifies as a terminal
                                  24   illness under the Commission’s policy statement, application note 1(A)(i). Second, he states that
                                  25   his various medical conditions in combination qualify as “a serious physical or medical condition”
                                  26   that “substantially diminishes [his] ability . . . to provide self-care within the environment of a
                                  27   correctional facility and from which he . . . is not expected to recover[,]” under application note
                                  28   1(A)(ii). Id. (citing U.S.S.G. § 1B1.13, cmt. n.1(A)(ii)). Third, he states that the COVID-19
                                                                                         5
                                           Case 3:17-cr-00181-SI Document 122 Filed 05/15/20 Page 6 of 9




                                   1   pandemic “presents an additional extraordinary and compelling circumstance that further warrants

                                   2   compassionate release for Mr. Sholler, who is a high-risk fatality patient.” Id. at 12-13 (citing

                                   3   U.S.S.G. § 1B1.13, cmt. n.1(D)). Defendant asks for a reduced sentence of time served. Defendant

                                   4   proposes two alternative plans if the Court grants his release: (1) that the Court commute his term

                                   5   of imprisonment to time served and amend the conditions of his supervised release to include a two-

                                   6   month period in a halfway house, while defendant restarts his disability and Veterans Affairs (“VA”)

                                   7   benefits; or (2) that the Court commute his sentence to home detention, with the plan that defendant

                                   8   would obtain temporary housing from the VA, at a location in Los Angeles yet to be determined.

                                   9   Pastor Decl., Ex. C.

                                  10          The government opposes, arguing that defendant’s medical conditions are “chronic but

                                  11   manageable,” that defendant can perform 50% of his daily activities in prison, and that his release

                                  12   poses a danger to the community. 7 Opp’n at 9-10, 15. The government also argues that the “catch-
Northern District of California
 United States District Court




                                  13   all” provision of U.S.S.G. § 1B1.13 application note 1(D) does not apply to this case. Id. at 8 n.3.

                                  14   The government urges that if the Court is inclined to grant the motion that the Court “substitute a

                                  15   term of probation or supervised release with a condition of home confinement for the duration of

                                  16   Defendant’s current sentence of imprisonment until August 11, 2023.”            Id. at 13 n.5.    The

                                  17   government also requests that the Court only authorize release after defendant’s release and travel

                                  18   plans are in place and that it set any release for 14 days from the date of the Court’s order so that

                                  19   BOP may quarantine defendant prior to his release to prevent potential spread of COVID-19 in the

                                  20   community. Id.

                                  21          Having carefully considered the parties’ papers, the Court hereby GRANTS the motion for

                                  22   compassionate release, finding extraordinary and compelling reasons warrant it. Based on the

                                  23   medical records submitted, including the findings of the BOP itself, defendant is “suffering from a

                                  24   serious physical or medical condition . . . that substantially diminishes the ability of the defendant

                                  25   to provide self-care within the environment of a correctional facility and from which he . . . is not

                                  26
                                  27          7
                                                The government’s papers also state that defendant has served only 18 months, or roughly
                                  28   20%, of his sentence; however, at the hearing, the government conceded that this was an error and
                                       that defendant has served approximately 40% of his sentence.
                                                                                        6
                                           Case 3:17-cr-00181-SI Document 122 Filed 05/15/20 Page 7 of 9




                                   1   expected to recover.” See U.S.S.G. § 1B1.13 cmt. n.1(A)(ii)(I).

                                   2          Defendant has submitted a medical summary from the Bureau of Prisons (“BOP”), dated

                                   3   April 8, 2020, indicating that he has the following diagnoses: Parkinson’s disease, major depressive

                                   4   disorder, acute sinusitis, diabetes mellitus (type II), hyperlipidemia, ulcerative colitis, and COVID-

                                   5   19 virus infection. Mot., Ex. A at 3 (filed under seal). The BOP states that defendant has “an

                                   6   incurable, progressive illness,” which defendant identifies as his Parkinson’s disease.8 See id. The

                                   7   BOP further states that defendant has “suffered a debilitating injury from which he will not recover”

                                   8   and that defendant is “completely disabled, meaning he can not carry on any self-care and is totally

                                   9   confined to [a] bed or chair[.]” Id. The medical records also show that defendant was issued a

                                  10   wheelchair and a pusher in November 2019. Id. at 41.

                                  11          The government cites a finding in defendant’s BOP medical summary, which defendant

                                  12   submitted in support of his motion, stating that he can perform 50% of his daily activities. See
Northern District of California
 United States District Court




                                  13   Opp’n at 9. However, BOP medical documentation that the government submitted sheds further

                                  14   light on this statement. See Pastor Decl., Ex. B (filed under seal). Among other items, as of May

                                  15   8, 2020, a BOP social worker found that defendant needs assistance to use the computer; needs

                                  16   assistance to plan and prepare snacks/meals outside of food services; performs light daily tasks but

                                  17   cannot maintain acceptable levels of cleanliness; cannot do his laundry; and, once released, would

                                  18   be able to travel only by taxi or car with the assistance of another, but would not be able to take

                                  19   public transportation or arrange his own travel via taxi. Id. at 3. In sum, it appears that multiple

                                  20   documents from the BOP show defendant is less able-bodied than what the government implies.

                                  21          The current COVID-19 pandemic is an additional consideration weighing in favor of

                                  22   compassionate release. The government reports that defendant tested positive for COVID-19 on

                                  23   April 11, 2020, and that he was treated at a local hospital from April 14 to April 22, when he was

                                  24

                                  25          8
                                                 Two of the medical documents submitted indicate that defendant was diagnosed with
                                  26   Parkinson’s disease prior to his conviction in this case. See Mot., Ex. A at 17 (reporting that
                                       defendant said he was diagnosed with Parkinson’s 25 years ago) (filed under seal); see also Pastor
                                  27   Decl., Ex. B at 2 (BOP medical review stating defendant was diagnosed with Parkinson’s in
                                       approximately 2008) (filed under seal). However, at the time of sentencing, it appears that the
                                  28   parties suspected defendant might have Parkinson’s but that he had not yet been diagnosed. See
                                       Def.’s Sent. Memo. at 11; PSR at 16.
                                                                                       7
                                           Case 3:17-cr-00181-SI Document 122 Filed 05/15/20 Page 8 of 9




                                   1   discharged back to Terminal Island. Opp’n at 5. The parties agree that it remains unclear whether

                                   2   recovering from COVID-19 renders one immune from new infection. See id. at 12; Mot. at 15.

                                   3   Defendant argues that, in the absence of such information, he remains vulnerable. At the very least,

                                   4   the Court disagrees with the government’s position that defendant would be at lower risk of

                                   5   reinfection at Terminal Island, which has seen seven prisoners die of COVID-19 and has recorded

                                   6   the second-highest number of infected prisoners in the BOP system, than he would at a halfway

                                   7   house. See Opp’n at 13; Richard Winton, After seventh coronavirus death at Terminal Island,

                                   8   congresswoman       says     inmates     lack    protection,    L.A.     Times,     May     12,     2020,

                                   9   https://www.latimes.com/california/story/2020-05-12/7th-inmate-dies-congresswoman-says-lack-

                                  10   of-protection-is-killing-terminal-island-inmates.       Defendant is especially vulnerable to severe

                                  11   illness from COVID-19 due to his age and numerous pre-existing conditions. The Centers for

                                  12   Disease Control and Prevention states that “older adults and people of any age who have serious
Northern District of California
 United States District Court




                                  13   underlying medical conditions might be at higher risk of severe illness from COVID-19.” See

                                  14   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html

                                  15   (last visited May 15, 2020). Based on current data, the CDC states those at higher risk for severe

                                  16   illness from COVID-19 include persons age 65 and older and those any age with underlying medical

                                  17   conditions, particularly if not well controlled, and specifically calls out diabetes. Id.

                                  18           The Court has considered the applicable sentencing factors from 18 U.S.C. § 3553(a) and

                                  19   finds that they are consistent with granting defendant’s motion for compassionate release. Among

                                  20   other considerations, the “need . . . to provide the defendant with needed . . . medical care . . . in the

                                  21   most effective manner” weighs in favor of early release. See 18 U.S.C. § 3553(a)(2)(D).

                                  22           Finally, in light of the fact that the BOP has determined that defendant has an incurable,

                                  23   progressive illness and is completely disabled and totally confined to a bed or chair, see Mot., Ex.

                                  24   A at 3, the Court agrees with defendant that his release does not pose a danger to the community.

                                  25   This is particularly so where the BOP has also found that defendant cannot use a computer or arrange

                                  26   for travel without assistance. See Pastor Decl., Ex. B at 3. The Court will order that defendant’s

                                  27   sentence be commuted to time served, with his three-year period of supervised release to begin

                                  28   immediately, and with the additional amended condition that his supervised release include a six-
                                                                                           8
                                           Case 3:17-cr-00181-SI Document 122 Filed 05/15/20 Page 9 of 9




                                   1   month stay in a halfway house in this District. For those three years, defendant will remain subject

                                   2   to the conditions of supervised release imposed in the judgment, which include registering as a sex

                                   3   offender, not loitering within 100 feet of any location where children are likely to gather, enrolling

                                   4   in the probation office’s Computer and Internet Monitoring Program, and consenting to the

                                   5   probation office’s installation of hardware or software to monitor his internet use. See Dkt. No. 99

                                   6   at 5. Although defendant’s crime was a serious one, the Court is satisfied that these measures,

                                   7   coupled with defendant’s disabling medical conditions that are only expected to deteriorate further,

                                   8   are sufficient to safeguard against any threat he may pose to the community.

                                   9          Congress has entrusted the courts with imposing sentences “sufficient but not greater than

                                  10   necessary.” 18 U.S.C. § 3553(a). Defendant has served roughly 38 months of a sentence for which

                                  11   the Sentencing Guideline range was 51 to 63 months. Given defendant’s age and medical condition,

                                  12   there are extraordinary and compelling reasons in this case to grant compassionate release. His
Northern District of California
 United States District Court




                                  13   release does not undermine the sentencing objectives espoused in 18 U.S.C. § 3553(b).

                                  14

                                  15                                              CONCLUSION

                                  16          For the foregoing reasons and for good cause shown, the Court hereby GRANTS the motion

                                  17   for compassionate release. Sholler’s sentence of imprisonment is modified to time served. Sholler

                                  18   shall complete the three-year term of supervised release imposed in the original sentence subject to

                                  19   the original conditions, see Dkt. No. 99, with the additional special condition that the first six months

                                  20   of his supervised release shall occur in a halfway house.

                                  21          The Warden of FCI Terminal Island shall place Sholler in quarantine immediately, so that

                                  22   he may serve a 14-day period of quarantine before his release. Sholler is to be released from BOP

                                  23   custody at 5:00 PM PDT, May 29, 2020. The government shall serve a copy of this Order on the

                                  24   Warden at FCI Terminal Island immediately.

                                  25          IT IS SO ORDERED.

                                  26   Dated: May 15, 2020

                                  27                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  28                                                     United States District Judge
                                                                                          9
